                                                                                                              Case 5:20-cv-02164-GW-KK Document 11 Filed 10/23/20 Page 1 of 2 Page ID #:64



                                                                                                               1   JEFFREY V. DUNN, Bar No. 131926
                                                                                                                   jeffrey.dunn@bbklaw.com
                                                                                                               2   DANIEL L. RICHARDS, Bar No. 315552
                                                                                                                   daniel.richards@bbklaw.com
                                                                                                               3   BEST BEST & KRIEGER LLP
                                                                                                                   18101 Von Karman Avenue
                                                                                                               4   Suite 1000
                                                                                                                   Irvine, California 92612
                                                                                                               5   Telephone: (949) 263-2600
                                                                                                                   Facsimile: (949) 260-0972
                                                                                                               6
                                                                                                                   Attorneys for Plaintiff
                                                                                                               7   Western Riverside Council of Governments
                                                                                                               8
                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                               9
                                                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              10
                                                                                                              11
                                                                                                                   WESTERN RIVERSIDE COUNCIL OF               Case No. 5:20-cv-02164- GW (KKx)
                                             18101 VON KARMAN AVENUE, SUITE 1000
BEST BEST & KRIEGER LLP




                                                                                                              12   GOVERNMENTS, a California Joint
                                                                                   IRVINE, CALIFORNIA 92612




                                                                                                                   Powers Authority,                          PLAINTIFF’S DEMAND FOR
                          ATTORNEYS AT LAW




                                                                                                              13                                              JURY TRIAL
                                                                                                                                 Plaintiff,
                                                                                                              14
                                                                                                                         v.
                                                                                                              15
                                                                                                                   NATIONAL UNION FIRE
                                                                                                              16   INSURANCE COMPANY OF
                                                                                                                   PITTSBURGH, PA, and DOES 1
                                                                                                              17   through 50, inclusive,
                                                                                                              18                 Defendants.
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                                                                                5:20-CV-02164- GW (KKX)
                                                                                                                                                       -1-        PLAINTIFF’S DEMAND FOR JURY TRIAL]
                                                                                                              Case 5:20-cv-02164-GW-KK Document 11 Filed 10/23/20 Page 2 of 2 Page ID #:65



                                                                                                               1                                 DEMAND FOR JURY TRIAL
                                                                                                               2            Plaintiff hereby demands trial by jury in this action pursuant to the Seventh
                                                                                                               3   Amendment of the Constitution of the United States of America, and Federal Rules
                                                                                                               4   of Civil Procedure 38 and 81.
                                                                                                               5
                                                                                                               6   Dated:             October 23, 2020           BEST BEST & KRIEGER LLP
                                                                                                               7
                                                                                                               8                                                 By:
                                                                                                                                                                       JEFFREY V. DUNN
                                                                                                               9                                                       DANIEL L. RICHARDS
                                                                                                              10                                                       Attorneys for Plaintiff
                                                                                                                                                                       Western Riverside Council of
                                                                                                              11                                                       Governments
                                             18101 VON KARMAN AVENUE, SUITE 1000
BEST BEST & KRIEGER LLP




                                                                                                              12
                                                                                   IRVINE, CALIFORNIA 92612
                          ATTORNEYS AT LAW




                                                                                                                   20323.00057\33411741.1
                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                                                                                        5:20-CV-02164- GW (KKX)
                                                                                                                                                              -2-         PLAINTIFF’S DEMAND FOR JURY TRIAL]
